Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 8, 2021

                                      No. 04-20-00548-CV

                                           Bret CALI,
                                            Appellant

                                                 v.

  SISTERDALE GENERAL HOLDINGS, LLC, Jason Underwood, and Tom Underwood,
                            Appellees

                  From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 18-372
                          Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER

        The reporter’s record was due on December 14, 2020. See TEX. R. APP. P. 35.1. After
the record was not timely filed, on January 21, 2021, this court notified court reporter Connie
Calvert that the reporter’s record was late and she must file a notification of late record by
February 1, 2021, or the reporter’s record not later than February 22, 2021. See id. R. 37.3(a)(1).
To date, this court has not received a notification of late record and the reporter’s record has not
been filed.
       We ORDER court reporter Connie Calvert to file the reporter’s record in this court
within TEN DAYS of the date of this order. See id. R. 35.3(c).
         If the reporter’s record is not filed as ordered, a show cause order shall issue directing
Connie Calvert to appear on a day certain and show cause why he should not be held in contempt
for failing to file the record. See TEX. R. APP. P. 35.3(c); see also TEX. GOV’T CODE ANN.
§ 21.002 (West 2004) (authorizing contemnor punishment up to “a fine of not more than $500 or
confinement in the county jail for not more than six months, or both such a fine and confinement
in jail”); Johnson v. State, 151 S.W.3d 193, 195–96 (Tex. Crim. App. 2004) (noting the court’s
previous action holding a court reporter in contempt for “repeatedly fail[ing] to prepare and file
the record” and “order[ing] him incarcerated . . . until the record was finished”).
       We direct the clerk of this court to cause a copy of this order to be served on Connie
Calvert by certified mail, return receipt requested, with delivery restricted to addressee only, or
give other personal notice of this order with proof of delivery.
        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX. R. APP. P. 35.3(c), we direct the clerk of this court to
deliver a copy of this order to the Honorable Kirsten Cohoon, Presiding Judge of the 451st
District Court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court